EXHIBT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL ACCOUNTING OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Northeast Automotive Holdings, Inc. for the three months ended September 30, 2012, I, William Solko, Chief Executive Officer and Principal Accounting Officer of Northeast Automotive Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for the three months ended September 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report of Form 10-Q for the three months ended September 30, 2012, fairly represents in all material respects, the financial condition and results of operations of Northeast Automotive Holdings, Inc. Date: November 26, 2012 Northeast Automotive Holdings,Inc. By: /s/ William Solko William Solko, Chief Executive Officer and Principal Accounting Officer
